Name: 80/959/EEC: Commission Decision of 23 September 1980 on the reimbursement by the Guidance Section of the EAGGF, to the Federal Republic of Germany of expenditure incurred during 1979, in connection with Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-10-14

 Avis juridique important|31980D095980/959/EEC: Commission Decision of 23 September 1980 on the reimbursement by the Guidance Section of the EAGGF, to the Federal Republic of Germany of expenditure incurred during 1979, in connection with Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (Only the German text is authentic) Official Journal L 269 , 14/10/1980 P. 0013 - 0013****( 1 ) OJ NO L 145 , 13 . 6 . 1977 , P . 44 . ( 2 ) OJ NO L 6 , 10 . 1 . 1979 , P . 27 . ( 3 ) OJ NO L 77 , 29 . 3 . 1979 , P . 28 . COMMISSION DECISION OF 23 SEPTEMBER 1980 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF , TO THE FEDERAL REPUBLIC OF GERMANY OF EXPENDITURE INCURRED DURING 1979 , IN CONNECTION WITH COMMUNITY MEASURES FOR THE ERADICATION OF BRUCELLOSIS , TUBERCULOSIS AND LEUCOSIS IN CATTLE ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/959/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 77/391/EEC OF 17 MAY 1977 INTRODUCING COMMUNITY MEASURES FOR THE ERADICATION OF BRUCELLOSIS , TUBERCULOSIS AND LEUCOSIS IN CATTLE ( 1 ), AS LAST AMENDED BY DIRECTIVE 79/9/EEC ( 2 ), AND IN PARTICULAR ARTICLE 8 ( 2 ) THEREOF , WHEREAS THE PLAN FOR THE ERADICATION OF LEUCOSIS COMMUNICATED BY THE FEDERAL REPUBLIC OF GERMANY WAS THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 9 OF THE SAID DIRECTIVE ; WHEREAS THE FEDERAL REPUBLIC OF GERMANY HAS SUBMITTED AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF SLAUGHTERINGS DONE DURING 1979 , AS PART OF THE MEASURES PROVIDED FOR IN ARTICLE 4 OF THE ABOVEMENTIONED DIRECTIVE AND IN THE NATIONAL PROGRAMME APPROVED BY THE COMMISSION ; WHEREAS THIS REQUEST IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION DECISION 79/324/EEC OF 9 MARCH 1979 , CONCERNING APPLICATIONS FOR REIMBURSEMENT UNDER DIRECTIVE 77/391/EEC INTRODUCING COMMUNITY MEASURES FOR THE ERADICATION OF BRUCELLOSIS , TUBERCULOSIS AND LEUCOSIS IN CATTLE ( 3 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT THE NUMBER OF ANIMALS SLAUGHTERED WAS AS FOLLOWS : // // COWS // BOVINE ANIMALS OTHER THAN COWS // PURSUANT TO ARTICLE 2 // - // - // PURSUANT TO ARTICLE 3 // - // - // PURSUANT TO ARTICLE 4 // 50 822 // 9 540 // // - - - // - - - // TOTAL // 50 822 // 9 540 ; // WHEREAS THE EAGGF , GUIDANCE SECTION SHOULD PAY TO THE MEMBER STATE 60 UNITS OF ACCOUNT PER COW AND 30 UNITS OF ACCOUNT PER BOVINE ANIMAL OTHER THAN COWS ; WHEREAS THE AID FOR THE MEMBER STATE SHOULD BE AN AMOUNT OF DM 11 348 706.53 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE EAGGF , GUIDANCE SECTION , TOWARDS THE EXPENDITURE INCURRED BY THE FEDERAL REPUBLIC OF GERMANY DURING 1979 , FOR THE SLAUGHTERING OF COWS AND BOVINE ANIMALS OTHER THAN COWS AS PART OF THE COMMUNITY MEASURES FOR THE ERADICATION OF BRUCELLOSIS , TUBERCULOSIS AND LEUCOSIS SHALL BE DM 11 348 706.53 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 23 SEPTEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT